FILED
                           NOT FOR PUBLICATION
                                                                            DEC 19 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMERICAN NATIONAL PROPERTY                       No.   14-35244
AND CASUALTY COMPANY,
                                                 D.C. No. 9:11-cv-00101-DWM
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

STEVE WAYNE CAMP,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                          Submitted December 15, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Steve Wayne Camp (“Camp”) appeals a civil judgment against him arising

from his violation of a non-compete agreement with American National Property



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and Casualty Co. (“American National”). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The parties are familiar with the facts and procedural history of the case, so

we do not repeat them here except as necessary to explain our decision. In this

appeal, the second in this case, Camp challenges 1) the district court’s final

judgment against him on American National’s claim that he violated the parties’

non-compete agreement, and 2) the district court’s grant of summary judgment

against him on his six counterclaims arising from the same dispute.

      In the prior appeal, Camp challenged a permanent injunction against him,

issued after a trial in which the jury found that he had violated his non-compete

agreement with American National. The district court determined that the non-

compete agreement met the requirements for enforceability under Montana law:

The jury found that American National had a legitimate business interest in

preventing competition from Camp as required under Wrigg v. Junkermier, Clark,

Campanella, Stevens, P.C., 265 P.3d 646, 650 (Mont. 2011), and the court

concluded as a matter of law that the terms of the agreement were reasonable as

required by O’Neill v. Ferraro, 596 P.2d 197, 199 (Mont. 1979). In light of the

determination that the non-compete agreement was enforceable, the district court

issued a permanent injunction against Camp. On appeal, a three-judge panel of


                                           2
this Court dismissed as moot Camp’s challenges to the first two paragraphs of the

injunction, which prohibited Camp from soliciting or accepting business from his

former clients. The panel upheld the third and final paragraph of the injunction,

prohibiting Camp from using American National’s proprietary information and

trade secrets. Am. Nat’l Prop. & Cas. Co. v. Camp, 542 F. App’x 559, 560 (9th

Cir. 2013).

      Camp now reiterates the arguments he made in the first appeal, contending

that the non-compete agreement is unenforceable because its terms are

unreasonable and that American National does not have a legitimate business

interest in protecting itself from competition under these terms. However, a panel

of this Court has already addressed these challenges. “Under the law of the case

doctrine, ‘one panel of an appellate court will not as a general rule reconsider

questions which another panel has decided on a prior appeal in the same case.’”

Disimone v. Browner, 121 F.3d 1262, 1266 (9th Cir. 1997) (quoting Kimball v.

Callahan, 590 F.2d 768, 771 (9th Cir. 1979)). This doctrine applies equally

whether the relevant issue was “decided explicitly or by necessary implication in

the previous disposition.” Id. (quoting Milgard Tempering, Inc. v. Selas Corp. of

America, 902 F.2d 703, 715 (9th Cir. 1990)) (internal alterations omitted).




                                           3
      Here, by upholding the non-expired portion of the injunction in the first

appeal, the prior panel decided “by necessary implication” that the non-compete

agreement — on which the injunction was based — was enforceable. There would

have been no way for the panel to reach this decision and uphold any portion of the

injunction without concluding that the agreement was valid. Accordingly, we

decline to re-consider Camp’s challenges to the enforceability of the non-compete

agreement.

      Although Camp ostensibly appealed the order granting summary judgment

against him on his counterclaims, Camp’s briefing did not address this order or

present any arguments relating to the counterclaims. We generally construe the

pleadings and briefs of pro se litigants leniently, Ward v. Ryan, 623 F.3d 807, 810

& n.4 (9th Cir. 2010), but even a pro se litigant waives an issue by failing to

address it at all in his or her briefing, Paladin Associates, Inc. v. Montana Power

Co., 328 F.3d 1145, 1164 (9th Cir. 2003) (“By failing to make this argument in its

opening brief, [the appellant] waived its objection to the district court’s grant of

summary judgment . . . .”); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro

se litigants must follow the same rules of procedure that govern other litigants.”),

overruled on other grounds by Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir.

2012). Here, where Camp failed to contest or even mention the district court’s


                                           4
grant of summary judgment on his counterclaims, any objection to that decision

has been waived.

      For these reasons, we affirm the district court’s grant of summary judgment

in favor of American National on each of Camp’s counterclaims, and we affirm the

final judgment against Camp on American National’s claim for breach of the non-

compete agreement.



      AFFIRMED.




                                        5